Title: From Alexander Hamilton to Richard Harison, [2 June 1792]
From: Hamilton, Alexander
To: Harison, Richard



[Philadelphia, June 2, 1792]
My Dear Sir

The Patents to the Ohio Company, in conformity to the Act, were issued before the President went to Mount Vernon. I hope no inconvenience will have ensued. Mr. King having written to me on the same subject, I have sent him a rough sketch of the exterior line of the whole tract granted by the several Patents.
Yrs. sincerely
A Hamilton
Philadelphia June 2d. 1792
